Citation Nr: 1419012	
Decision Date: 04/30/14    Archive Date: 05/06/14

DOCKET NO.  09-36 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California




THE ISSUES

1.  Entitlement to service connection for a bilateral shoulder disorder.

2.  Entitlement to service connection for a bilateral knee condition.

3.  Entitlement to service connection for a cervical strain disorder (also claimed as neck condition and fused neck).

4.  Entitlement to service connection for a left arm condition (also claimed as a nerve condition).

5.  Entitlement to service connection for a left wrist disorder (also claimed as carpal tunnel).




REPRESENTATION

Appellant represented by:	American Legion


WITNESS AT HEARING ON APPEAL

The appellant 


ATTORNEY FOR THE BOARD

Y. Venters, Associate Counsel


INTRODUCTION

The appellant served in the Army National Guard from September 1978 to February 1979 and the Army Reserve until February 1982.  She had verified periods of active duty for training (ACDUTRA) from September 18, 1978 to October 2, 1978 and July 13, 1980 to July 27, 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the RO. 

The appellant testified from the RO by way of videoconference technology at a hearing with the undersigned Veterans Law Judge in November 2013. 

The Board notes that, in addition to the paper claims file, there is an electronic (Virtual VA and VBMS) claims file associated with the appellant's claim.  A review of the documents in such file reveals that certain documents, including the November 2013 hearing transcript, are relevant to the issue on appeal.  Thus, the Board has considered these electronic records in its adjudication of the appellant's case.

The appeal is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on her part.



REMAND

VA's duty to assist includes obtaining relevant records.  38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(2), (c)(3).  

During the hearing, the appellant stated that she was submitting two forms of additional evidence in support of her claims.  

One form of evidence was documentation from her general practitioner at the Loma Linda Hospital.  The other was a statement from an individual who was the appellant's in-home support service caregiver from October 2002 to June 2013.  

However, on review, neither document is included in the claims file for review.  Accordingly, VA must contact the appellant in order to request that she submit additional copies of these documents.   

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should take appropriate steps to contact the appellant in order to obtain copies of the previously identified statements from her general practitioner at the Loma Linda Hospital and her in-home support service caregiver.  

The letter should also request sufficient information to identify any relevant outstanding evidence, including health care providers, and if necessary, signed authorization, to enable VA to obtain this outstanding evidence.  Based on the appellant's response, the AOJ should associate any additional evidence with the appellant's claims file. 

Moreover, copies of any outstanding treatment records from VA since November 2008 should be obtained.  

The appellant also should be notified that she may submit other medical evidence or treatment records in support of her claim.  

If any requested records are not available, that fact should be documented in the claims file and proper notification under 38 C.F.R. § 3.159(e) should be provided to the appellant.

2.  After completing all indicated development, the AOJ should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the appellant and her representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



